Citation Nr: 1721920	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  04-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, postoperative left hemilaminotomy and discectomy, rated as 10 percent disabling prior to December 10, 2007, 20 percent disabling prior to March 20, 2015, and 40 percent disabling thereafter.  

2.  Entitlement to a compensable rating for postoperative left knee scars. 

3. Entitlement to a compensable rating for a postoperative parapatellar mass of the right knee (right knee scars).

4.  Entitlement to a compensable rating for chronic conjunctivitis.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied claims for increased ratings for the Veteran's service-connected back, knee, and eye disabilities.  The Veteran filed a timely Notice of Disagreement in April 2003 and a Statement of the Case was issued in June 2004.  The Veteran filed a timely VA Form 9 in August 2004.  

On his August 2004 substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office.  The hearing was scheduled at the Los Angeles RO for August 20, 2014, but the Veteran failed to appear.  He did not request a postponement of the hearing and has not provided good cause for his failure to appear.  The Board therefore finds that the hearing request is withdrawn in accordance with 38 C.F.R. § 20.704 (d) (2016).  

The case was remanded by the Board in September 2014; a Supplemental Statement of the Case was issued in December 2016.  The issues have been returned to the Board for adjudication.

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, postoperative left hemilaminotomy and discectomy addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's postoperative left knee scars have been asymptomatic and have not covered an area greater than 6 square inches.

2.  Throughout the period on appeal, the Veteran's postoperative parapatellar mass of the right knee (right knee scars) have been asymptomatic and have not covered an area greater than 6 square inches.

3.  For the entire appeal period, the Veteran's residuals of conjunctivitis have been manifested by episodic and subjective reports of conjunctivitis; without visual acuity deficits, facial disfigurement, or objective findings of active conjunctivitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for postoperative left knee scars have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7805 (2008, 2016).

2.  The criteria for a compensable rating for postoperative parapatellar mass of the right knee (right knee scars) have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 5299-7805 (2008, 2016).

3.  The criteria for a compensable rating for chronic conjunctivitis are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1-4.7, 4.14, 4.21, 4.76, 4.79, Diagnostic Code 6018 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated July 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining updated treatment records and examinations.  Examinations were provided in March 2015 and updated treatment records were obtained and associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, the Veteran has been medically evaluated in conjunction with his claims related to his knees in May 2004, February 2006, December 2007, December 2009, and March 2015.  He underwent examinations of his eyes in May 2004, December 2009, and March 2015.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's postoperative left knee scars, postoperative parapatellar mass of the right knee (right knee scars), and conjunctivitis.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A. Scars

Legal Criteria 

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  These amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which the Veteran here has not done.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See 38 U.S.C.A. § 5110 (g); VAOPGCPREC 3-00.

Under the regulations and criteria in effect prior to October 2008, Diagnostic Code 7819 notes to rate as a disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (in effect prior to October 23, 2008).

Diagnostic Code 7801 rates scars, other than the head, face or neck that are deep or that cause limited motion. Under this diagnostic code evaluations of 10, 20, 30 and 40 percent are warranted for scars with an area between 6 square inches (39 sq. cm.) and 12 square inches (77 sq. cm.), between 12 square inches and 72 square inches (465 sq. cm.), between 72 square inches and 144 square inches (929 sq. cm.), and exceeding 144 square inches, respectively.  38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008). 

Note one to Diagnostic Code 7801 reads that scars in widely separated areas, such as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note two reads that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008). 

Diagnostic Code 7802 rates scars, other than head, face or neck, that are superficial and that do not cause limited motion.  Under this diagnostic code a 10 percent evaluation is warranted for a scar with an area of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect prior to October 23, 2008). 

Note one to Diagnostic Code 7802 reads that scars in widely separated areas, such as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note two reads that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect prior to October 23, 2008). 

Diagnostic Code 7803 provides a 10 percent evaluation for scars that are superficial and unstable.  Note one to this diagnostic code reads that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note two reads that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (in effect prior to October 23, 2008). 

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note one to this diagnostic code reads that a superficial scar is one not associated with underlying soft tissue damage.  Note two reads that in this case a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008). 

Diagnostic Code 7805 states to rate scars on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to October 23, 2008).

1.  Postoperative left knee scar 

The Veteran seeks an increased rating for his postoperative left knee scar, which has been rated as noncompensable under Diagnostic Code 7805.  The Board recognizes that the Veteran has been separately compensated for his left total knee replacement with osteoarthritis and that such disability is rated as 30 percent disabling.  The current issue on appeal is related only to his postoperative left knee scar.

Factual Background

In his April 2004 Notice of Disagreement, the Veteran indicated that his left knee was "ok for the most part".  

During a May 2004 VA examination, the Veteran reported that he had surgery on the left knee in 1974.  With regard to his scar, he stated that it did not bother him.  On physical examination, the examiner noted that there was a scar on the left knee that was medial and 3 centimeters by 1/8 centimeter.  The scar was leveled with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, or keloid.  It was hypopigmented but there was no limitation of motion due to the scar.  The examiner found that there was no change in the diagnosis.

Another examination was provided in December 2007.  The examiner noted the Veteran's history related to his bilateral knee scars.  The examiner noted that the Veteran had a vertical scar on the left mid anterior knee, measuring 18 centimeters long by .5 centimeters wide.  The scar was level with disfigurement with hyperpigmentation and hypopigmentation with abnormal texture less than 6 square inches.  There was no ulceration, adherence, instability, inflammation, edema, tissue loss, or keloid.

Another VA examination was provided in December 2009.  The Veteran reported that the left medial aspect scar was caused by an excision of a parapatellar mass in 1974.  He reported that the scar was not painful; there was no skin breakdown and no other symptoms.  He denied functional impairment due to the scar.  With regard to the left knee anterior scar, the Veteran reported that it was caused by a total knee replacement in 2006.  He indicated that the scar is not painful, does not experience skin breakdown, and he denied any other symptoms or functional impairment due to the scar.  On examination, the examiner noted that the left knee scars, one of which was 18 centimeters by .2 centimeters and one that was 4 centimeters by .3 centimeters, were not painful.  There was no skin breakdown; they were both superficial without underlying tissue damage; and there was no inflammation, edema, or keloid formation.  The scar was not disfiguring and it did not limit the Veteran's motion.  The Board notes that the examiner changed the diagnosis related to this condition to status post parapatellar mass excision of the bilateral knees with residual scars and status post total knee replacement with residual scars.  In this regard, the Board reiterates that the Veteran is being separately compensated for the residuals that relate to his knee function but that the issues on appeal are related to the scars discussed herein.  

Another VA examination was provided in March 2015.  The examiner noted that the Veteran had a left knee scar but that the scar was not painful or unstable.  The examiner also noted that none of the scars were related to burns.  The examiner noted that the scars were 17 centimeters by .5 centimeters and 3 centimeters by .5 centimeters.  The examiner noted that the approximate total area of the left lower extremity was 10 centimeters squared.  The examiner noted that the Veteran's scars did not cause limitation of function and that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

Analysis 
 
As noted above, the Veteran's postoperative left knee scars are currently rated as noncompensable under Diagnostic Code 7805, which provides that scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118.  The Board finds the noncompensable rating appropriate.  The VA examinations of record do not reflect that the Veteran's scars result in any limitation of motion or loss of function.  In fact, the evidence shows his scars have been asymptomatic throughout the pendency of the claim.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, compensable ratings are not warranted under Diagnostic Code 7805.  Id. 

The Board considered other potentially applicable diagnostic codes for rating the Veteran's postoperative left knee scars, but finds no higher rating is assignable under any other diagnostic code.  To that end, his scars have been asymptomatic during the entire pendency of the claim, thus compensable ratings are not warranted under Diagnostic Code 7803 (scars, superficial, unstable) or Diagnostic Code 7804 (scars, superficial, painful on examination).  Moreover, the scars do not exceed six square inches to warrant application of Diagnostic Code 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion) or Diagnostic Code 7802 (scars, other than head, face, or neck, that are superficial and do not cause limited motion).

Entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his postoperative left knee scars.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Veteran is not entitled to a compensable rating for postoperative left knee scars.  As detailed above, there is no evidence that the Veteran's scars are deep or nonlinear, unstable or painful, or that the affected area is greater than 6 square inches.  Further, the evidence of record does not show that the Veteran's service-connected scars cause functional impairments of the left lower extremity.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.        

2.  Postoperative parapatellar mass of the right knee

The Veteran seeks an increased rating for his postoperative parapatellar mass of the right knee, which has been rated as noncompensable under Diagnostic Code 5299-7805.  The Board recognizes that the Veteran has been separately compensated for his right total knee replacement with osteoarthritis and that such disability is rated as 30 percent disabling.  The current issue on appeal is related only to his postoperative parapatellar mass of the right knee.  

Factual Background

In his April 2003 Notice of Disagreement, the Veteran complained of constant moderate to severe pain in his right knee.  He stated that his right knee goes "south for the winter", which was usually twice a week.  

During a May 2004 VA examination, the Veteran reported that he had surgery on the right knee in 1975.  He stated that since that time, he continued to have constant pain in the knee associated with stiffness.  He indicated that he was unable to perform any significant activities using the knee.  On examination of the right knee scar, the examiner noted that the scar was on the right knee lateral aspect measuring 4 centimeters by 1/8 centimeters.  The scar was leveled with no tenderness, disfigurement, ulceration, adherence, tissue loss, or keloid formation.  It was hypopigmented with no abnormal texture and no limitation of motion due to the scar.  

In February 2006, the Veteran was provided another VA examination.  The examiner noted that there was effusion of the right knee.  He also noted that the Veteran had a well-healed scar 11 centimeters in length that was mainly involved in the right lateral knee.  The scar was nontender with no keloid formation or drainage and no exfoliation.  

Another examination was provided in December 2007.  The examiner noted the Veteran's history related to his bilateral scars.  The examiner noted that the Veteran had 3 scars on the right knee, including a vertical midline anterior scar that was 21 centimeters long by .8 centimeters wide, a lateral parallel scar of 10 centimeters long by one centimeter wide, and another parallel scar lateral measuring .3 centimeters long by 0.8 centimeter wide.  The scars were level with disfigurement with hyperpigmentation and hypopigmentation and with abnormal texture less than 6 square inches.  There was no ulceration, adherence, instability, inflammation, edema, tissue loss, or keloid formation.

Another VA examination was provided in December 2009.  The Veteran reported that the right knee medial aspect scar was caused by an excision of two parapatellar masses in 1974.  He reported that the scar was not painful; there was no skin breakdown and no other symptoms.  He denied functional impairment due to the scar.  With regard to the right knee anterior scar, the Veteran reported that it was caused by a total knee replacement in 2007.  He indicated that the scar is not painful, does not experience skin breakdown, and he denied any other symptoms or functional impairment due to the scar.  On examination, the examiner noted that the right knee scars, one that was 20 centimeters by .2 centimeters and one that was 12 centimeters by .3 centimeters, were not painful.  There was no skin breakdown; they were both superficial without underlying tissue damage; and there was no inflammation, edema, or keloid formation.  The scar was not disfiguring and it did not limit the Veteran's motion.  The Board notes that the examiner changed the diagnosis related to this condition to status post parapatellar mass excision of the bilateral knees with residual scars and status post total knee replacement with residual scars.  In this regard, the Board reiterates that the Veteran is being separately compensated for the residuals that relate to his knee function due to his osteoarthritis but that the issues on appeal are related to the scars.  

Another VA examination was provided in March 2015.  The examiner noted that the right knee scars, measuring 9 centimeters by .5 centimeter and 7 centimeters by .5 centimeter, were healed, non-tender, and stable.  There was no change to the established diagnosis.  

Analysis 

As noted above, the Veteran's postoperative parapatellar mass of the right knee (right knee scars) is currently rated as noncompensable under Diagnostic Code 5299-7805.  Because the Veteran's specific diagnosis is not listed in the Rating Schedule, Diagnostic Code 5299 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is Diagnostic Code 7805, which provides that scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118.  In this case, the Board finds this noncompensable rating appropriate.  The VA examinations of record do not reflect that the Veteran's right knee scars result in any limitation of motion or loss of function.  In fact, the evidence shows his scars have been asymptomatic throughout the pendency of the claim.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, compensable ratings are not warranted under Diagnostic Code 7805.  Id. 

The Board considered other potentially applicable diagnostic codes for rating the Veteran's postoperative parapatellar mass of the right knee or right knee scars, but finds no higher rating is assignable under any other diagnostic code.  To that end, his scars have been asymptomatic during the entire pendency of the claim, thus compensable ratings are not warranted under Diagnostic Code 7803 (scars, superficial, unstable) or Diagnostic Code 7804 (scars, superficial, painful on examination).  Moreover, the scars do not exceed six square inches to warrant application of Diagnostic Code 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion) or Diagnostic Code 7802 (scars, other than head, face, or neck, that are superficial and do not cause limited motion).

Entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his postoperative parapatellar mass of the right knee (right knee scars).  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Veteran is not entitled to a compensable rating for postoperative parapatellar mass of the right knee (right knee scars).  As detailed above, there is no evidence that the Veteran's scars are deep or nonlinear, unstable or painful, or that the affected area is greater than 6 square inches.  Further, the evidence of record does not show that the Veteran's service-connected scars cause functional impairments of the right lower extremity. As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.        

B.  Chronic Conjunctivitis

The Veteran filed the instant increased rating claim for conjunctivitis in June 2002.  His noncompensable rating for residuals of conjunctivitis is currently rated under Diagnostic Code 6018. 




Legal Criteria

As in effect prior to December 10, 2008, Diagnostic Code 6018, for chronic, nontrachomatous conjunctivitis, provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is to be rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) disability rating is assigned.  The diagnostic code does not provide for a disability rating in excess of 10 percent.  38 38 C.F.R. § 4.84a (2008). 

The Board notes that the December 2008 amendments to the rating schedule, although not directly applicable here, are nevertheless instructive with respect to identifying both the objective symptoms of active conjunctivitis and its potential residuals, if healed.  Under the amended regulations, Diagnostic Code 6018 provides a 10 percent rating for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018. 

With respect to visual impairment, a noncompensable disability rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes. 38 C.F.R. § 4.79, Diagnostic Code 6066.  A 10 percent disability rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye; 20/70 vision in one eye with 20/40 vision in the other eye; or 20/100 vision in one eye with 20/40 vision in the other eye.  Id. 

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76 (b) (2016).

As for visual field impairment, compensable ratings are provided for homonymous hemianopsia; loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees, at most, or unilateral scotoma.  38 C.F.R. § 4.79, Diagnostic Code 6080. 

Facial disfigurement is evaluated under Diagnostic Code 7800. Diagnostic Code 7800 provides that a noncompensable disability rating is warranted for one characteristic of disfigurement.  A 30 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; for two or three characteristics of disfigurement.  Note (1) under Diagnostic Code 7800 provides that, for the purposes of evaluating disabilities under Diagnostic Code 7800, the eight characteristics of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least 1/4 inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Factual Background

In the Veteran's April 2003 Notice of Disagreement (NOD), the Veteran reported that he suffered from "complete discoloration and watering" in both eyes.  He also stated that his eyes are always discolored and cause him to always hide them because people think that he is "high all the time."  The Veteran also stated that he had the "constant discomfort" caused by bright lights and in the morning hours.  He also complained about constant watering.  

The Veteran was provided a VA examination in May 2004.  The Veteran reported that a nitrogen chemical solution blew up in his face accidentally in 1973 and at the time, he suffered shooting pain, swelling, and itching.  He was treated for the condition at the time.  He stated that, since that accident, he had experienced chronic pain and foreign body sensation in the eyes.  The Veteran's ocular history was otherwise unremarkable.  

On ophthalmic examination, the Veteran's best-corrected vision at the distance, which revealed no refractive error, was 20/20 bilaterally.  The best-corrected reading vision was 20/15 bilaterally.  The pupils were 3.5 millimeters; they were round, reactive to light, and there was no afferent pupillary defect noted.  The extraocular movement examination was full bilaterally.  The Veteran's eye pressure was 23 mmHg in the right eye and 13 mmHg in the left eye.  The external examination of the eyes revealed no gross signs of ocular disease or trauma.  The examination of the eyelashes, conjunctiva anterior chamber and irises were clear bilaterally.  The examination of the inferior cornea revealed poor tear film bilaterally.  The examination of the crystalline lens in the dilated state revealed very mild peripheral cortical cataracts bilaterally.  The examination of the optic nerve, maculae, retinal vessels, and retinal peripheries was clear bilaterally.  The right visual field was full.  The diagnosis was dry eye syndrome.  The examiner noted that the Veteran had excellent vision without correction at distance and reading.  In reference to the complaint of intermittent sharp pains to the eyes, the examination revealed a poor tear film meniscus and some drying out of the cornea bilaterally.  The examiner noted that it appeared that the Veteran was suffering from a dry eye syndrome, and he recommended artificial tears.  On examination, the examiner noted very mild peripheral cortical cataracts that were well outside of the visual axis and not affecting vision.  

Another VA examination was provided in December 2009.  The Veteran's ophthalmic examination revealed that the vision at distance without correction was 20/25 bilaterally.  The reading vision without correction was 20/40 bilaterally.  With correction, all vision improved to 20/20 bilaterally.  The pupils were 3.5 millimeters, round and reactive to light, and there was no afferent pupillary defect noted.  The extraocular movement examination was full bilaterally.  The slit lamp examination revealed that the eyelashes, conjunctivae, anterior chamber, cornea, and iris were clear bilaterally.  The crystalline lens in the dilated state revealed mild peripheral cortical cataract bilaterally.  The optic nerves, macula, retinal vessels, and retinal periphery were clear bilaterally.  The visual field testing revealed that the visual fields were full.  The diagnosis was early cataract, bilaterally.  The examiner noted that the Veteran had very good vision at distance without correction and excellent reading vision with correction.  The examiner noted that the anterior segment examination was clear with the exception of a mild peripheral cortical cataract bilaterally.  The anterior segment examination was clear with the exception of the mild peripheral cortical cataract bilaterally.  In response to the Veteran's complaint of tearing, the examiner explained that it is unlikely that the tearing is related to the explosion that had happened over 30 years previously.  The examiner noted that if the tearing is accompanied by burning, itching, or foreign body sensation in the eyes, this would suggest that he suffers from a dry eye syndrome and that he should use artificial tears on an as-needed basis.  If the tearing occurs without irritation, then the examiner indicated he suggested nasolacrimal ducts dilated and irrigated.  

Another VA examination was provided in March 2015.  The examiner diagnosed dry eye syndrome, cataracts, and presbyopia of the bilateral eyes and ptosis of the left eye.  The Veteran reported that a nitrogen system on a NF-104 aircraft blew up in front of him in 1972.  He told the examiner that he had chronic conjunctivitis as a result and that he believed it was getting worse.  He reported having red eye every morning with tearing and that the tearing continued for 30 minutes. He reported that his eyes teared up when the weather was cold or in windy conditions.  He stated that he used Visine for the red eyes a couple of times per day and that he had been using it for many years.  The Veteran's uncorrected distance vision was 20/40 or better; the uncorrected near vision was 20/200.  The Veteran's corrected vision was 20/40 or better for distance and near.  The Veteran's pupils were 3.5 millimeters and there was no afferent pupillary defect.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  

There was no astigmatism, diplopia, and the slit lamp and external eye examinations were normal.  The internal eye examination was normal bilaterally but there was left visual field loss because part of the superior field was constricted.  The Veteran did not have a scotoma.  The examiner noted that the Veteran's visual impairment was attributable to ptosis.  The examiner noted pinguecula conjunctival condition that did not cause a decrease in visual acuity or other visual impairment.  The condition did not cause scarring or disfigurement.  The examiner noted dry eyes but found that there was no other corneal condition and that the dry eyes did not cause scarring or disfigurement.  The examiner noted the bilateral preoperative cataracts  did not cause a decrease in visual acuity or other visual impairment.  No inflammatory eye conditions and/or injuries were noted.  There was no glaucoma, optic neuropathy or other disc conditions, or any neurologic eye conditions.  There were also no tumors or any other pertinent physical findings, complications, conditions, signs and/or symptoms.  There was no scarring or disfigurement and no incapacitating episodes.  

The examiner noted that the claims file was reviewed and that conjunctivitis had been noted during service.  The examiner noted that although the Veteran had previously been rated for chronic conjunctivitis, there was no diagnosis for chronic conjunctivitis in either eye on examination.  

Analysis 

Based on the foregoing, the Board concludes that a compensable rating for the Veteran's conjunctivitis is not warranted during the entire appeal period. 

As noted, Diagnostic Code 6018 provides a 10 percent rating for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  38 C.F.R. § 4.79, Diagnostic Code 6018. 

Although the Board recognizes the Veteran's subjective complaints of eye symptoms, the clinical findings of record consistently document normal findings related to the Veteran's eyes with respect to the service connected disability.  His eye complaints have been clinically attributed to nonservice connected disorders.  As noted, objective findings of active conjunctivitis are required for a compensable rating under Diagnostic Code 6018. 38 C.F.R. § 4.79, Diagnostic Code 6018.  Therefore, the Board finds that the Veteran's conjunctivitis symptomatology is not manifested by objective findings of active conjunctivitis and does not more nearly approximate a compensable rating under Diagnostic Code 6018. 

The Board will now consider the rating criteria for inactive conjunctivitis.  As noted, Diagnostic Code 6018 provides that inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.  With respect to visual impairment, a 10 percent disability rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye; 20/70 vision in one eye with 20/40 vision in the other eye; or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

During the entire appeal period, the Veteran's corrected visual acuity was documented as better than 20/40 in both eyes; therefore, a compensable disability rating based on visual acuity is not warranted.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  Likewise, there is no evidence of disfigurement of the face due to residuals of conjunctivitis; therefore, a compensable rating under Diagnostic Code 7800 is not warranted.  As for visual fields, while the March 2015 examiner observed that the Veteran had a visual field defect, the examiner opined that such defect was because part of the superior field was constricted, rather than residuals of conjunctivitis.  Accordingly, compensable ratings under Diagnostic Codes 6080 and 6081 for visual fields impairment are not warranted. 

The Board has considered other potentially applicable diagnostic codes.  However, there is no evidence of tuberculosis of the eye; benign or malignant growths of the eyeball; nystagmus; ptosis; ectropion; entropion; lagophthalmos; loss of the eyebrows; eyelashes or eyelids; disorders of the lacrimal apparatus; optic neuropathy; paralysis of accommodation; loss of eyelids; pterygium; a corneal transplant; keratoconus; or diplopia, attributable to the service connected disability.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6037 (2016).  The disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.  Therefore, a compensable rating is not warranted for residuals of conjunctivitis under any applicable diagnostic code during the entire appeal period. 

In arriving at these conclusions, the Board has carefully considered the Veteran's lay assertions.  While the Veteran is competent to report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), he is not competent to identify a specific level of severity of his eye condition, particularly in the context of concomitant non-service-connected eye conditions.  In contrast, the competent medical evidence of record offers detailed, specialized determinations relating to the rating criteria, and is the most probative evidence with regard to evaluating the pertinent symptoms for the Veteran's conjunctivitis.  The medical evidence also contemplates the Veteran's descriptions of symptoms.  Further, the Board has considered the Veteran's lay testimony in conjunction with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected conjunctivitis. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected residuals of conjunctivitis.  See Francisco, 7 Vet. App. at 55.  As his symptomatology has been stable throughout the appeal period, staged ratings for such disability are not warranted.   

Entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his conjunctivitis.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the preponderance of the evidence is against a compensable rating for conjunctivitis during the entire appeal period, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.        


ORDER

Entitlement to a compensable rating for a postoperative left knee scar is denied. 

Entitlement to a compensable rating for a postoperative parapatellar mass of the right knee (right knee scars) is denied.

Entitlement to a compensable rating for chronic conjunctivitis is denied. 


REMAND

The Board recognizes that the Veteran was last afforded a VA examination concerning his claim for entitlement to an increased rating for degenerative disc disease of the lumbar spine, postoperative left hemilaminotomy and discectomy, on appeal in March 2015.  

However, since that examination, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected degenerative disc disease of the lumbar spine, postoperative left hemilaminotomy and discectomy.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed. 

All studies and tests needed to ascertain the status of the service-connected degenerative disc disease of the lumbar spine, postoperative left hemilaminotomy and discectomy, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

2.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issue of entitlement to an increased rating.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


